Opinion by
Johnson, J.
Certain items of the merchandise, stipulated to consist of cheese the same in all material respects as that the subject of Dirk Uges v. United States (19 Cust. Ct. 1, C. D. 1057), were held dutiable at 5 cents per pound, but not less than 25 percent ad valorem under paragraph 710, as modified by T. D. 48075. As to other items of the merchandise, stipulated to consist of cheeses similar in all material respects to those the subject of Scaramelli v. United States (9 Cust. Ct. 270, C. D. 706), Abstract 42146, and Abstract 48269, the court held that an allowance of 2)4 percent should be made to compensate for the weight of the inedible coverings on the outside. The protests were sustained to this extent.